Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 16-35 are pending.
Claims 16-35 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All three independent claims state that maintenance data is generated as a function of the first service data, the first meter data, the second meter data, the second service data, the third meter data the fourth meter data either by themselves or in combination.  Claim 16 seems that each of the data, by itself, can used to create the maintenance service requisition.  Claim 24 states that the maintenance data is a function of a combination first service data, first meter data, second meter data, second service data and third meter data and along with a function from the fourth meter data.  Finally, Claim 32 states that the maintenance data is a function of a combination first service data, first meter data, second meter data, second service data and a combination of a function of the third meter data and fourth meter data.
   Examiner cannot find in the original disclosure where the maintenance data is determined by these data sets in the functions above.  Notably, there is now explicit teaching that each these data sets can be individually used to create a service request not how they are used in combination (as in claims 24 and 32).  The disclosure discusses a service request, but not how these data sets are used in that generation. 

Claims 17-23 and 25-31 then all state that the maintenance data is determined in a different way.  This begs the question if this is in lieu of or in addition to the determination of independent claims. If it is in lieu of then it stands to reason that the dependent claim don’t further limit since it is removing limitations from the independent claims.  If it is in addition to, not only should to be explicitly stated, but the applicant must have support for this combining with the function as taught in the independent claim. 
Response to Arguments
Applicant's arguments filed 11-28-22 have been fully considered but they are not persuasive. The amendments create new 35 USC 112 rejection that can be seen above. However, the art rejections have been removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119